Citation Nr: 1425015	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for schizoaffective disorder, paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 5, 1972 to December 21, 1972 and from October 12, 1973 to December 7, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The RO scheduled the Veteran for a local hearing in December 2009.  However, the Veteran did not attend that hearing, and in a June 2010 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran stated that he was unable to attend the hearing due to illness and requested that it be rescheduled.  In the same VA Form 9, the Veteran also requested a Travel Board hearing.  In an August 2010 letter to the Veteran, the RO requested clarification about whether he wanted a local hearing with RO personnel rescheduled prior to the scheduling of a Travel Board hearing or if he just wanted a Travel Board hearing.  The Veteran replied, in an August 2010 statement, that he no longer wished to have a hearing on his appeal.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(e) (2013).

In a May 2014 statement, the Veteran's representative, on the Veteran's behalf, waived RO consideration for evidence associated with the claims file since the issuance of the April 2010 statement of the case.  See 38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was not provided.  In a March 2006 letter to the Veteran, the RO misidentified the decision last denying the Veteran service connection as the July 1992 decision, instead of the July 2005 decision.  As such, the Veteran must be provided with proper notice including the definition of new and material evidence, describing the evidence required to establish a claim of service connection, and informing the Veteran of the basis for the last prior denial in July 2005.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Turning to the duty to assist, the Veteran has consistently contended that he served in the Louisiana Army National Guard in 1969.  He stated such in his original claim for service connection in March 1992 and in subsequent statements, to include letters received by VA in June 2007 and December 2009.  Furthermore, the Veteran's DD Form 214, indicating active service from October 1972 to December 1972, also indicates 2 months and 29 days of other service.  However, service personnel records confirming such service are not currently associated with the claims file.  The Veteran also stated in his 1992 claim that he was treated for a "Mental Disorder & Nervous Condition" in 1969 and 1970 at the U.S. Army Hospital in Fort Polk, Louisiana, and in 1973 at the U.S. Army Hospital in Fort Leonard Wood, Missouri.  However, service treatment records (STRs) documenting these treatments are not currently associated with the claims file.

Thus, the Board finds that the Veteran's service personnel records and STRs that are not currently associated with the claims file are relevant to the issue on appeal and should be obtained on remand.  Specifically, service personnel records should be obtained in order to clarify the Veteran's periods of active service, to include any periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with new notice that complies with the requirements for reopening claims outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006), including reasons for the last previous denial in July 2005 and what evidence the Veteran needs to submit in order to reopen and substantiate the claim of service connection for schizoaffective disorder, paranoid schizophrenia.

2.  Contact the Defense Finance and Accounting Service (DFAS), the National Personnel Records Center (NPRC), and any other appropriate repository and request the Veteran's pay stubs from his entire period of service in the Louisiana Army National Guard.  Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.

3.  Create and associate with the claims file a summary of the Veteran's service in the Louisiana Army National Guard, to include the specific dates for each period of ACDUTRA and INACDUTRA that he attended.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and the claim on appeal readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

